Citation Nr: 0826696	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  00-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased disability rating for 
hepatitis B, evaluated as noncompensably disabling from 
May 1, 1999 to December 5, 2007 and as 20 percent disabling 
from December 6, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty for more than 20 
years prior to his retirement in April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, in pertinent part, 
granted service connection for hepatitis B (0%, effective 
from May 1, 1999).  

Following receipt of notification of that determination, the 
veteran perfected a timely appeal with respect to the denial 
of a compensable disability rating for the service-connected 
hepatitis B.  In January 2003, December 2004, and March 2007, 
the Board remanded this issue for further evidentiary 
development and due process requirements.  

In February 2008, the Appeals Management Center (AMC) in 
Washington, D.C. granted an increased evaluation of 20%, 
effective from December 6, 2007, for the veteran's 
service-connected hepatitis B.  As the AMC had not awarded a 
complete grant of the benefit sought on appeal, the agency 
returned the appeal to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Between May 1, 1999 and December 5, 2007, the 
service-connected hepatitis B was manifested by intermittent 
episodes of fatigue, malaise, and anorexia.  However, daily 
episodes of fatigue, malaise, and anorexia and incapacitating 
episodes of fatigue, weakness, malaise, anorexia, mild weight 
loss, and right upper quadrant discomfort or minimal liver 
damage and symptoms requiring dietary restriction or other 
therapeutic measures were not shown.  

2.  Since December 6, 2007, the service-connected hepatitis B 
has been manifested by intermittent (and not daily) fatigue, 
malaise, nausea, anorexia, and abdominal pain with 
hepatomegaly.  However, minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures or incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12-month period has not been shown.  


CONCLUSION OF LAW

1.  The criteria for an initial disability rating of 10% (but 
no higher) for hepatitis B, effective from July 2, 2001 to 
December 5, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 
(2007).  

2.  The criteria for an initial disability rating of greater 
than 20 percent for hepatitis B from December 6, 2007 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (2001); & 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, for example, that such notice is not required under 
circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's increased rating claim essentially falls 
within this fact pattern.  Following receipt of notification 
of the December 1999 grant of service connection for 
hepatitis B, the veteran perfected a timely appeal of the 
initially assigned noncompensable evaluation for this 
disorder.  [Although a 20% rating has been granted for this 
disability, that evaluation was made effective only to 
December 6, 2007 rather than the beginning of the appeal 
period (May 1, 1999) and, in any event, is not the maximum 
scheduler evaluation that may be assigned to this disorder.  
As the veteran has not withdrawn his appeal of this issue, 
this increased rating claim remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35 (1993).]  Clearly, no 
section 5103(a) notice is required for the veteran's 
increased rating claim.  As such, the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the December 
1999 notice of that month's rating decision, the July 2000 
statement of the case, and the November 2001, July 2006, and 
April 2008 supplemental statements of the case] that contain 
notice of VA's rating communication, his appellate rights, a 
summary of relevant evidence, citations to applicable law 
(diagnostic code), and a discussion of the reasons for the 
decision made by the agency of original jurisdiction.  In 
short, the procedural requirements of the law have been 
satisfied.  No further due process development is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the increased rating issue on appeal.  All relevant treatment 
records adequately identified by the veteran have been 
obtained and associated with his claims folder.  He has been 
accorded thorough and pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to the issue on appeal, exists and can be 
procured.  In particular, the veteran has pointed to no other 
pertinent evidence which has not been obtained.  In fact, in 
July 2006, the veteran stated that he had no other 
information or evidence to submit.  The Board concludes, 
therefore, that no further evidentiary development of the 
veteran's increased rating claim is required.  The Board 
will, therefore, proceed to consider this issue on appeal, 
based on the evidence of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the December 1999 rating action, the 
RO granted service connection for hepatitis B (0%, effective 
from May 1, 1999.  During the current appeal, and 
specifically by a February 2008 rating action, the AMC 
awarded a compensable evaluation of 20%, effective from 
December 6, 2007, for this disorder.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

Initially, the Board notes that the schedular criteria by 
which certain digestive disorders, including infectious 
hepatitis (such as hepatitis B), are rated changed during the 
pendency of the current appeal.  This revision was made 
effective on July 2, 2001.  See 66 Fed. Reg. 29488 (May 31, 
2001) (codified at 38 C.F.R. § 4.114, Diagnostic Code 7345).  

The VA General Counsel has held that, where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  A new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

According to the old applicable diagnostic code, evidence of 
nonsymptomatic healed infectious hepatitis warrants a 
noncompensable rating.  38 C.F.R. § 4.114, DC 7345 (2001).  A 
compensable evaluation of 10% requires evidence of 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Id.  The next higher rating of 30% necessitates 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  Id.  A 60% evaluation requires evidence of 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
Id.  A 100% rating necessitates marked liver damage 
manifested by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  Id.  

According to the revised criteria, nonsymptomatic chronic 
liver disease without cirrhosis (including hepatitis B) 
warrants a noncompensable rating.  38 C.F.R. § 4.114, DC 7345 
(2007).  A compensable evaluation of 10% requires evidence of 
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks, during the past 12-month period.  Id.  The 
next higher rating of 20% necessitates daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.  

A 40% evaluation under the new criteria requires evidence of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  Id.  A 60% rating 
necessitates daily fatigue, malaise, and anorexia with 
substantial weight loss (or other indication of malnutrition) 
and hepatomegaly, or incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12-month 
period but not occurring constantly.  Id.  A total schedular 
evaluation requires evidence of near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  Id.  

In the present case, the veteran maintains that his 
service-connected hepatitis B has been more severe than the 
noncompensable, and 20%, ratings awarded during the current 
appeal indicate.  In particular, he describes fatigue and 
multiple gastrointestinal symptoms.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  With regard to the veteran's 
service-connected hepatitis B in the present case, the Board 
finds that the medical findings, which directly address the 
criteria under which this disorder is evaluated, to be more 
probative than the subjective evidence of complaints of 
increased symptomatology.  

	A.  May 1, 1999 to December 5, 2007

Between May 1, 1999 and December 5, 2007, the veteran 
described fatigue, weakness, malaise, anorexia, mild weight 
loss, some right upper quadrant discomfort, and depression.  
Significantly, however, the veteran had no incapacitating 
episodes during that time.  In fact, he specifically stated 
that these symptoms were not severe.  

Objective evaluation findings included adequate muscle 
strength without evidence of wasting and essentially negative 
gastrointestinal pathology (including no vomiting, 
hematemesis, melena, hepatosplenomegaly, or abdominal pain, 
tenderness, or splenomegaly).  Although the veteran had lost 
10 to 15 pounds in a three-month period (see the July 1999 VA 
examination), he had no history of steatorrhea, mal 
absorption, or malnutrition.  Further, despite episodes of 
elevated liver function tests (see laboratory testing in 
2004), physical examinations conducted on the veteran's liver 
during this period showed no evidence of liver disease (see 
the July 1999 and March 2006 VA examinations), and the 
evidence reflects that the abnormal liver function tests have 
been associated with other factors and not the service-
connected hepatitis (see the December 2007 VA examination).  

The veteran complained of fatigue, weakness, malaise, 
anorexia, mild weight loss, and some right upper quadrant 
discomfort between May 1, 1999 and December 5, 2007, and 
several liver function tests completed during this period 
have been elevated.  Significantly, however, examinations 
conducted on the veteran's liver during this time have 
provided no evidence of liver disease.  Without competent 
evidence of mild gastrointestinal disturbance and 
demonstrable liver damage (associated with the service-
connected hepatitis Board), a compensable rating of 10% for 
the service-connected hepatitis B between May 1, 1999 and 
December 5, 2007, pursuant to the old rating criteria, is not 
warranted.  38 C.F.R. § 4.114, DC 7345 (2001).  

The veteran has described intermittent fatigue, malaise, and 
anorexia.  As such, a 10% rating for his service-connected 
hepatitis B under the revised rating criteria is warranted.  
See 38 C.F.R. § 4.114, DC 7345 (2007).  The effective date of 
this grant of 10% can be no earlier than July 2, 2001.  See 
38 U.S.C.A. § 5110(g) & Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

As the veteran has, however, specifically admitted that his 
fatigue, weakness, malaise, anorexia, mild weight loss, and 
some right upper quadrant discomfort are not incapacitating 
or even severe-and as he has not described daily episodes of 
fatigue, malaise, and anorexia-the next higher evaluation of 
20%, under the revised criteria, is not warranted.  Id.  



	B.  Since December 6, 2007

In December 2007, the veteran described three incapacitating 
episodes (of a total duration of one day) within the past 
12 months.  In particular, he described intermittent fatigue, 
malaise, nausea, anorexia, and abdominal pain but denied 
vomiting, right upper quadrant pain, and weight loss.

A physical examination (including laboratory testing) showed 
an enlarged liver, diffuse mild abdominal tenderness to deep 
palpation, and hepatomegaly.  This evaluation, however, also 
demonstrated no evidence of chronic liver disease or 
malnutrition.  

Without evidence of at least minimal liver damage and 
symptoms requiring dietary restriction or other therapeutic 
measures, the next higher evaluation of 30% for the veteran's 
service-connected hepatitis B since December 6, 2007, 
pursuant to the old rating criteria, is not warranted.  See 
38 C.F.R. § 4.114, DC 7345 (2001).  

Further, the veteran has described only intermittent episodes 
of fatigue, malaise, nausea, anorexia, and abdominal pain and 
incapacitating episodes totaling only one day within the last 
12-month period.  Without evidence of daily episodes of such 
symptoms or incapacitating episodes of such symptomatology 
having a total duration of at least four weeks, but less than 
six weeks, during the past 12-month period, the next higher 
evaluation of 40% for this disorder, pursuant to the revised 
criteria, since December 6, 2007, is not warranted.  While 
the evidence reflects hepatomegaly, the remaining criteria 
for a higher evaluation are not met or nearly approximate.  
See 38 C.F.R. § 4.114, DC 7345 (2007).  

	C.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  
Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's service-connected 
hepatitis B required hospitalization or resulted in marked 
interference with employment.  In fact, no more than 
occasional outpatient treatment for this disorder has been 
necessary.  Further, the December 2007 VA examiner concluded 
that the veteran had no occupational effects resulting from 
his hepatitis B.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
his service-connected hepatitis B has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the veteran's service-connected hepatitis B for 
any time during the current appeal.  


(CONTINUED ON NEXT PAGE)






ORDER

An initial disability rating of 10%, for hepatitis B is 
allowed effective from July 2, 2001 to December 5, 2007, 
subject to the regulations governing the award of monetary 
benefits.  

An initial disability rating greater than 20% for hepatitis B 
from December 6, 2007 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


